internal_revenue_service number release date index numbers ----------------------- ------------------------------- --------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b03 plr-102112-15 date date legend x -------------------------- ------------------------------------------- y ------------------------------------------- ---------------------------- state ------ date1 -------------------------- date2 -------------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief pursuant to sec_301_9100-3 of the procedure and administration regulations for x to elect to treat y as a qualified_subchapter_s_subsidiary qsub the information submitted states that x was incorporated under the laws of state and elected to be treated as an s_corporation effective date1 on date2 y was formed under the laws of state as a wholly-owned subsidiary of x x intended to elect to treat y as a qsub effective as of date2 however due to inadvertence x failed to timely file form_8869 qualified_subchapter_s_subsidiary election on behalf of y x represents that x and y have filed tax returns for all of the relevant tax years consistent with the tax treatment of y as a qsub from date2 plr-102112-15 sec_1361 of the internal_revenue_code code provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations prescribes the time and manner for making an election to be classified as a qsub sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qsub may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 sec_1_1361-3 provides that an extension of time to make a qsub election may be available under procedures applicable under sec_301_9100-1 and sec_301_9100-3 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based solely upon the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to file form_8869 with the appropriate service_center to elect to treat y as a qsub effective date2 a copy of this letter should be attached to the form_8869 plr-102112-15 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether x otherwise qualifies as a small_business_corporation under sec_1361 or whether y otherwise meets the definition of a qsub under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to each of x’s authorized representatives sincerely associate chief_counsel passthroughs special industries by _______________________ mary beth carchia senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
